DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of specie V, claims 16-22 in the reply filed on 1-14-2021 is acknowledged.  The traversal is on the ground(s) that because the different species are connected by design, operation or effect.  This is not found persuasive because the species require different field of search due to their different divergent subject matter, for example the field of search of species II which is image processing is different and separate of the next species which is directed to antenna communication design, the same applies to each species. Therefore, each species requires a different field of search which it would be a burden if restriction is not required.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 16-23 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki 20160182436 in view of Rosenberg 20070162550.

As to claim 1, Suzuki discloses a first device [11 or 25] for initiating communication with a second device [25 or 11], the first device comprising: one or more processors (see par. 0022) configured to: 
detect a selection of at least one target object external to the first device [51, 52] (see par. 0034-0035, 0040-0042, 0044); 
initiate a channel of communication between the first device and a second device associated with the at least one target object external to the first device [54, 56, 64] (see par. 0035, 0042); 

decode the audio, received from the second device to generate an audio signal [converting the wireless signal to an audio signal: required]; and 
output the audio signal based on the selection of the at least one target object external to the first device (see par. 0019-0020, 0025, 0035); and a memory, coupled to the one or more processors, configured to store the audio packets (see par. 0022, 0055). Suzuki fails to disclose the type of network used to send and receive the information. However, currently practically all communications systems are digital; thereby, sending the data in packets. In an analogous art, Rosenberg discloses wherein the network is a digital system such as CDMA, GSM, etc. (see par. 0048), thereby sending the data in packets. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present application to use audio packets for the simple purpose of using any of the current digital protocol for compatibility and managing the finite wireless resources.

As to claim 16, Suzuki discloses the first device of claim 1, wherein the device is a first vehicle (see par. 0005, 0019-0020).

As to claim 17, Suzuki discloses the first device of claim 1, wherein one the target object is a secondary vehicle, and wherein multiple target objects in the at least one target object comprises multiple vehicles that are external to the device (see par. 0024, 0026, 0030-0033).

As to claim 18, Suzuki discloses the first device of claim 17, wherein the one or more processors in the first vehicle are configured to receive audio in a separate communication channel from each of the multiple vehicles [see fig. 1; please note; that the claim does not indicate the type of channel (time, code, freq., space, etc.)but each vehicle has a separate communication channel at least to network 12], and each of the multiple vehicles are secondary vehicles (see par. 0024, 0026, 0030-0033). Suzuki fails to disclose the type of network used to send and receive the information. However, currently practically all communications systems are digital; thereby, sending the data in packets. In an analogous art, Rosenberg discloses wherein the network is a digital system such as CDMA, GSM, etc. (see par. 0048), thereby sending the data in packets. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present application to use audio packets for the simple purpose of using any of the current digital protocol for compatibility and managing the finite wireless resources.

As to claim 19, Suzuki discloses the first device of claim 18, wherein the audio represent speech spoken by at least one person in each vehicle of the secondary vehicles (see par. 0019, 0024, 0026, 0030-0035). Suzuki fails to disclose the type of network used to send and receive the information. However, currently practically all communications systems are digital; thereby, sending the data in packets. In an analogous art, Rosenberg discloses wherein the network is a digital system such as CDMA, GSM, etc. (see par. 0048), thereby sending the data in packets. Therefore, it 

As to claim 20, Suzuki discloses the first device of claim 19, wherein the one or more processors are configured to authenticate each of the person or vehicles of the secondary vehicles (see par. 0020; users login to communicate), to facilitate a trusted multi-party conversation between at least one person in a secondary vehicle and a person in the first vehicle (see par. 0020-0022).

As to claim 21, Suzuki discloses the first device of claim 19, wherein the one or more processors are configured to disable audio after the second device is more than a configurable distance away from the first device (see par. 0026-0033). Obviously, any effect in the audio will be disabled if the audio is disabled.

As to claim 22, Suzuki discloses the first device of claim 21, wherein the configurable distance is a distance measurement or a time measurement (see par. 0026-0033).

Regarding claim 23, is the corresponding method claim of device claim 1. Therefore, claim 23 is rejected for the same reasons as shown above.


Regarding claim 29, is the corresponding non-transitory computer-readable medium claim of device claim 1. Therefore, claim 29 is rejected for the same reasons as shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647